Citation Nr: 1822647	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  15-27 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased rating in excess of 60 percent for bilateral hearing loss.

2.  Entitlement to an increased rating in excess of 10 percent for tinnitus.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1954 to June 1957.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In January 2018, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been prepared and associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Prior to promulgation of a decision in the appeal, the Veteran indicated on the record at his January 2018 Board hearing that he would like to withdraw his appeal regarding entitlement to an increased rating in excess of 60 percent for bilateral hearing loss.

2.  The 10 percent rating currently in effect is the maximum schedular rating for the Veteran's service-connected tinnitus.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the issue of entitlement to an increased rating in excess of 60 percent for bilateral hearing loss have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2. The criteria for an increased rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.87, DC 6260 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The claimant or the claimant's representative may withdraw an appeal as to any or all issues on appeal.  38 C.F.R. § 20.204(a) (2017).  Except for appeals withdrawn on the record at a hearing, withdrawal must be in writing.  38 C.F.R. § 20.204(b)(1) (2017).  A withdrawal is effective when received provided that receipt is prior to the issuance of a decision by the Board.  38 C.F.R. § 20.204(b)(3) (2017).  Withdrawal of a claim constitutes a withdrawal of the notice of disagreement and, if filed, the substantive appeal.  38 C.F.R. § 20.204(c) (2017).

During his January 2018 Board hearing, the Veteran indicated that he was satisfied with the August 2015 rating decision that increased the rating for his bilateral hearing loss to 60 percent, effective December 16, 2010.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Increased Rating for Tinnitus

The Veteran also contends that an increased rating in excess of 10 percent for the service-connected tinnitus is warranted.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3 (2013).  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Tinnitus is evaluated under DC 6260, under which a single 10 percent evaluation is assigned for tinnitus, regardless of whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, DC 6260, Note (2); see also Smith, 451 F.3d 1344 (upholding the interpretation of DC 6260 as authorizing only a single 10 percent rating for tinnitus, regardless of where perceived).

As the Veteran is already in receipt of the maximum rating available for tinnitus and an extraschedular rating is not warranted, a rating in excess of 10 percent is not warranted.  Thus, the claim for entitlement to an increased evaluation for tinnitus currently rated as 10 percent disabling must be denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered the propriety of an extraschedular evaluation.  Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Id. at 115.  

The Veteran has not been hospitalized on account of tinnitus and has not received treatment for it.  Veteran stated at the time of filing, he was looking for work in his previous occupation but felt his age and hearing disability were hampering his efforts.  However, the Veteran noted that it was other unidentified medical problems that caused him to stop searching for work.  See September 2015 Notice of Disagreement.  Additionally, the January 2014 VA examiner concluded that the Veteran's service connected disabilities would create no restrictions on his ability to function in a workplace.  

While it is clear it does cause the Veteran has some issues, the Veteran has submitted no evidence showing that his service-connected tinnitus presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Moreover, the fact that the Veteran has difficulty hearing in certain situations does not mean that justice has not been afforded the Veteran by the assignment of the current schedular rating.  Accordingly, there is no basis for assignment of an extraschedular rating at any time during the appeal period and the Veteran's claim must be denied.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111 (2008).  

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.

Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).



ORDER

Entitlement to a rating in excess of 60 percent for bilateral hearing loss is dismissed.

Entitlement to a rating in excess of 10 percent for tinnitus is denied.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


